Case 1:19-mc-20496-KMW Document 1-8 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                                 CASE NO.

   SECURITIES AND EXCHANGE COMMISSION,

          Applicant,

   v.

   MINTRADE TECHNOLOGIES, LLC,

         Respondent.
   _____________________________________________/

                                      ORDER TO SHOW CAUSE

          The matter comes before the Court on the Securities and Exchange Commission’s (the

   “Commission”) Application for an Order to Show Cause and Order Enforcing Administrative

   Subpoena [D.E. _].    The Commission asks the Court to order the Respondent, MinTrade

   Technologies, LLC (“MinTrade”), to appear before this Court and show cause why the

   Commission’s December 12, 2018 subpoena to produce documents should not be enforced, and

   to enforce the subpoena.

          The Court has reviewed the Application and applicable law and hereby ORDERS that

   the Commission’s Application is GRANTED, as follows:

          Respondent          is       ordered      to      appear   before    this      Court,

   ___________________________________, Courtroom __-__, Miami, Florida, 33132, on

   ____________ _____, 2019 at ___ for a hearing at which Respondent must show cause why this

   Court should not compel Respondent to comply with the Commission’s subpoena. Respondent,

   if it chooses, may file with this Court a written memorandum of law in response to the

   Application; Respondent must do so no later than __________ ___, 2019. If Respondent files a
Case 1:19-mc-20496-KMW Document 1-8 Entered on FLSD Docket 02/06/2019 Page 2 of 2



   written memorandum of law, the Commission may file a response brief no later than five days

   from the date of Respondent’s filing.

           According to the Application, Respondent is represented by counsel. The Commission

   shall immediately serve this Order on Respondent’s counsel and on Respondent directly via

   overnight delivery, and shall promptly file proof of service with the Court.

           DONE AND ORDERED in chambers at Miami, Florida this _____ day of _________,

   2019.



                                                _____________________________
                                                U.S. District Court Judge
